        Case:
         Case19-3019    Document:
              2:18-cv-02541-JS    21-1 Page:
                               Document      1 05/11/20
                                        18 Filed Date Filed:Page
                                                             05/11/2020
                                                                 1 of 2




BLD-103
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 19-3019
                                     ___________

                                REGINALD S. LEWIS,
                                             Appellant

                                           v.

     JOHN E. WETZEL, SECRETARY, PENNSYLVANIA DEPARTMENT OF
     CORRECTIONS; CYNTHIA LINK, (FORMER) SUPERINTENDENT, SCI
  GRATERFORD; MICHAEL WENEROWICZ, DEPUTY SECRETARY, EASTERN
    DISTRICT, P.A. DEPT. OF CORRECTIONS; KELLY LONG, MAIL ROOM
   SUPERVISOR, SCI-GRATERFORD; FORMER CAPTAIN SPAGNOLETTI, SCI
                             GRATERFORD
                  ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 2-18-cv-02541)
                      District Judge: Honorable Juan R. Sánchez
                     ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 30, 2020

              Before: AMBRO, GREENAWAY, Jr., and BIBAS, Circuit Judges

                                     JUDGMENT

      This cause came to be considered on the record from the United States District
Court for the Eastern District of Pennsylvania and was submitted for possible dismissal
pursuant to 28 U.S.C. § 1915(e)(2)(B) and for possible summary action pursuant to Third
        Case:
         Case19-3019    Document:
              2:18-cv-02541-JS    21-1 Page:
                               Document      2 05/11/20
                                        18 Filed Date Filed:Page
                                                             05/11/2020
                                                                 2 of 2




Circuit LAR 27.4 and I.O.P. 10.6 on January 30, 2020. On consideration whereof, it is
now hereby
      ORDERED and ADJUDGED by this Court that he judgment of the District Court
entered August 15, 2019, be and the same hereby is affirmed. All of the above in
accordance with the opinion of this Court.

                                                        ATTEST:

                                                        s/ Patricia S. Dodszuweit
                                                        Clerk
DATED: February 24, 2020




                                     Certified as a true copy and issued in lieu
                                     of a formal mandate on      May 11, 2020


                                    Teste:
                                    Clerk, U.S. Court of Appeals for the Third Circuit




                                             2
